Title: To George Washington from Benjamin Franklin, 3 June 1789
From: Franklin, Benjamin
To: Washington, George



Philadelphia, 3 June, 1789.

I have made a rule to myself that your Excellency should not be troubled with any solicitations from me for favors to any even of my nearest connections, but here is a matter of justice in which the honor of our country is concerned, and therefore I cannot refuse giving this line for your information. Mr. Le Ray de Chaumont, father of the young gentleman who will have the honor of waiting on you with this, was the first in France who gave us credit, and before the Court showed us any countenance trusted us with 2000 barrels of gunpowder, and from time to time afterwards exerted himself to furnish the Congress with supplies of various kinds, which, for want of due returns, they being of great amount, has finally much distressed him in circumstances. Young Mr. Chaumont has now been here near four years, soliciting a settlement of the accounts merely, and though the payment of the balance, to be sure, would be acceptable, yet proposing to refer that to the time when it shall better suit the convenience of our Government.
This settlement, if the father had it to show, would tend to quiet his creditors, and might be made use of for that purpose; but his son has not hitherto been able to obtain it, and is detained in this country at an expense that answered no end. He

hopes, however, now, that your Excellency may prevail to have some settlement made of those accounts, that he may carry home to his father the statement of them; and I the rather hope this likewise, that we may thereby be freed from the imputation of adding ingratitude to injustice.
